t c memo united_states tax_court jack a upchurch petitioner v commissioner of internal revenue respondent docket no 19730-04l filed date r mailed a statutory_notice_of_deficiency to p which although it asserted a deficiency and contained figures and adjustments to p’s gift_tax liability for referenced only p did not petition this court for redetermination only in his request for a hearing after r had issued a notice_of_intent_to_levy and notice_of_federal_tax_lien filing did p raise the question of the validity of the notice_of_deficiency after the hearing r’s appeals officer held the notice_of_deficiency to be valid and since p raised no other issue regarding the propriety of the proposed collection actions made the determination that the collection action should proceed held the issuance by r of the notice_of_determination sustaining the lien and levy notices was not an abuse_of_discretion and r may proceed with collection bradley s waterman for petitioner karen lynne baker for respondent memorandum opinion nims judge this case arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issues for decision are whether the notice_of_deficiency petitioner received was valid for gift_tax although it made repeated references to and if so whether there was an abuse_of_discretion in sustaining the proposed collection action unless otherwise indicated all section references are to sections of the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure this matter is before the court on the parties’ cross- motions for summary_judgment pursuant to rule rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment may be granted only if it is demonstrated that no genuine issue exists as to any material fact and a decision may be entered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law background some of the facts have been stipulated and are so found the stipulation of facts and related exhibits are incorporated herein by this reference at the time he filed the petition petitioner resided in maryland during petitioner owned an interest in a partnership known as the upchurch family limited_partnership this partnership was to contribute a parcel of real_estate to another partnership which would then use that parcel and an adjacent parcel for a large scale mixed-use development project on date petitioner made gifts to his daughter jill of a 29-percent interest in the upchurch family limited_partnership and dollar_figure cash on the same date petitioner also made gifts of a 31-percent interest in the upchurch family limited_partnership to his son jack and a 31-percent interest in the upchurch family limited_partnership to his son barc petitioner reported these gifts on a timely filed form_709 united_states gift and generation-skipping_transfer_tax return gift_tax_return this gift_tax_return reflected the total value of the gifts as dollar_figure after application of the annual exclusions and the unified_credit available under the federal gift_tax regime the return showed a gift_tax liability in the amount of dollar_figure which petitioner timely paid respondent reviewed petitioner’s gift_tax_return requesting additional information on the transferred partnership interests petitioner responded with a valuation report indicating that in valuing the transferred interests in the upchurch family limited_partnership petitioner applied a total of percent in discounts percent for lack of control percent for lack of marketability liquidity percent for developmental risks and percent for rights of first refusal respondent’s examiner disagreed with the valuation and on date respondent sent to petitioner a so-called day letter proposing a dollar_figure increase in petitioner’s gift_tax liability for the calendar_year 30-day_letter attached to the 30-day_letter was the examiner’s report showing the corrected total value of the gifts as dollar_figure allowing no cost of sale deduction for partnership assets and applying only a 15-percent discount to the transferred partnership interests after application of the annual exclusions and unified_credit these adjustments resulted in a total proposed gift_tax liability of dollar_figure petitioner filed a written protest to the proposed changes acknowledging that they pertained to his gift_tax liability for because further correspondence failed to yield any agreement between petitioner and respondent on the valuation issues on date respondent mailed to petitioner at his last_known_address a statutory_notice_of_deficiency the deficiency_notice indicated that it was for tax_year ending date and asserted a gift_tax deficiency for in the amount of dollar_figure the same amount stated in the 30-day_letter for that was previously sent to petitioner petitioner received the deficiency_notice on date attached to the cover page of the deficiency_notice was a form 4089-c notice of deficiency--waiver a form 3615-a explanation of tax changes and an additional schedule detailing the revisions to the values of the transferred partnership interests the form 4089-c and the form 3615-a both referred to a tax_year ending date the form 3615-a contained figures corresponding to the gift_tax_return filed by petitioner as well as the examiner’s report for gift_tax the additional schedule contained no reference to the taxable_period but it detailed the gift transactions made by petitioner on date and reported by petitioner on his gift_tax_return as in the examiner’s report this schedule revalued the gifts based on disallowance of the cost of sale deduction for the value of partnership assets and a reduction in the fractional partnership_interest discount from percent to percent even though the deficiency_notice informed petitioner of his entitlement to file a petition for redetermination of the deficiency with this court he did not do so on date respondent assessed the gift_tax deficiency of dollar_figure and interest in the amount of dollar_figure with respect to calendar_year notice_and_demand for payment was sent to petitioner on date respondent sent to petitioner a final notice - notice_of_intent_to_levy and notice of your right to a hearing on date respondent also sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 petitioner timely requested a hearing by submitting a form request for a collection_due_process_hearing in his request petitioner explained in detail his contentions that the deficiency_notice issued on date pertained to that a deficiency_notice was never issued for and that therefore the assessment should be abated a conference was scheduled and petitioner’s representative sent respondent’s appeals officer a written_statement of petitioner’s position before the scheduled conference on date respondent’s appeals officer and petitioner’s representative met for the conference on date respondent sent petitioner a notice_of_determination concerning collection action s under sec_6320 and or the notice_of_determination stated that respondent had determined that the notice_of_deficiency regarding petitioner’s gift_tax_return was valid since the validity of the notice_of_deficiency was the only issue raised at his hearing and petitioner did not suggest any collection alternatives respondent determined that the lien and levy actions balanced the need for the efficient collection action to be no more intrusive than necessary on date petitioner timely filed a petition appealing respondent’s determination in his petition the only issue petitioner raised with respect to the notice_of_determination was that respondent’s appeals officer erred in determining that the notice_of_deficiency was valid for petitioner’s claim is essentially that the proposed collection action was based on an invalid assessment because petitioner was not afforded the requisite notice_of_deficiency in petitioner’s view the notice_of_deficiency he received on date was invalid because it referenced tax_year and not the tax_year for which he had any gift_tax liability respondent on the other hand maintains that the notice_of_deficiency was valid for tax_year despite the error discussion before a levy may be made on any property or right to property a taxpayer is entitled to notice of the commissioner’s intent to levy and notice of the right to a fair hearing before an impartial officer of the internal_revenue_service irs appeals_office sec_6330 and b d sec_6320 provides that after the filing of a federal_tax_lien under sec_6323 the secretary shall furnish written notice this notice must advise the taxpayer of the opportunity for administrative review in the form of a hearing which is generally conducted consistent with the procedures set forth in sec_6330 d and e sec_6320 at the hearing taxpayers may raise challenges to the appropriateness of collection actions and may make offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise sec_6330 the appeals officer must consider those issues verify that the requirements of applicable law and administrative procedures have been met and consider whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person involved that any collection action be no more intrusive than necessary sec_6330 after the irs appeals hearing process sec_6330 gives us jurisdiction to review the appeals officer’s determination in an appeal to this court pursuant to sec_6330 a taxpayer may raise in his petition any issues that he raised at the appeals hearing see sec_301_6330-1 q a-f5 proced admin regs where the underlying tax_liability is properly at issue we review de novo the appeals officer’s determination with respect to the existence and amount of tax_liability 114_tc_604 114_tc_176 when the underlying tax_liability is not properly at issue we review the appeals officer’s determination using an abuse_of_discretion standard sego v commissioner supra pincite goza v commissioner supra pincite- the irs is generally prohibited from assessing and proceeding with collection of a deficiency in tax until a notice_of_deficiency is issued and either the period during which the taxpayer may request judicial redetermination of the deficiency expires or if a petition is filed with the tax_court a decision of the tax_court redetermining the deficiency becomes final sec_6213 petitioner is challenging the proposed collection actions because he claims that the notice_of_deficiency and the subsequent assessment were invalid for his gift_tax liability for the case before us presents the unique situation in this court where the taxpayer challenging the validity of the notice_of_deficiency completely disregarded it and waited to break his silence until the irs proceeded with collection action almost years after the date of said notice because of the unusual context the parties have spent a considerable amount of effort arguing which standard of review de novo or abuse_of_discretion applies to the issue of the validity of the notice_of_deficiency we have held that a determination to proceed with collection of an assessment made without following proper deficiency procedures is an error as a matter of law and accordingly an abuse_of_discretion 121_tc_111 see also 125_tc_14 in holding that respondent could not proceed with collection in freije v commissioner supra pincite we said that the appeals officer’s verification that the requirements of applicable law had been met was incorrect we therefore analyze the validity of the notice_of_deficiency within this framework validity of notice_of_deficiency sec_6213 does not specify the form or the content of a notice_of_deficiency t he notice is only to advise the person who is to pay the deficiency that the commissioner means to assess him anything that does this unequivocally is good enough 88_f2d_650 2d cir an error in a notice_of_deficiency does not necessarily invalidate the notice anderten v commissioner tcmemo_1993_2 in cases where the error involves the taxable_year shown on the notice_of_deficiency a deficiency_notice must indicate the taxable_period involved or provide sufficient information such that the taxpayer reasonably could not be misled as to the taxable_period involved 98_f2d_968 7th cir revg and remanding 33_bta_564 peoplefeeders inc subs v commissioner tcmemo_1999_36 fernandez v commissioner tcmemo_1979_476 smith v commissioner tcmemo_1979_16 see also anderten v commissioner supra erickson v commissioner tcmemo_1991_97 in determining whether the notice_of_deficiency is valid despite the error we look at the notice_of_deficiency with attachments as well as the circumstances surrounding its issuance and receipt erickson v commissioner supra smith v commissioner supra so taking the entire document into consideration along with the surrounding circumstances we must decide in this case whether petitioner could have been reasonably confused or misled as to the taxable_year involved the facts and circumstances in this case lead us to conclude that the notice_of_deficiency is valid because it contained enough information such that petitioner could not reasonably be deceived as to the taxable_period involved calendar_year both the explanation of changes and the additional attached schedule contain figures that are directly traceable to petitioner’s gift_tax_return including the value of the gifts as shown on the return and the amount of tax previously paid the additional schedule though it does not indicate any dates for the taxable_period involved details the three gifts that petitioner made in this schedule lists each donee of the gifts the percentage of the upchurch family limited_partnership given to each donee the value of the gifts as reflected on petitioner’s gift_tax_return and the corrected values of each gift which also match the examiner’s report for the cover page of the notice and attachments asserted the exact same amount of deficiency as was proposed in the previously sent 30-day_letter for calendar_year the adjustments and computations in the attached explanation of tax changes are also identical to those in the examiner’s report for calendar_year the circumstances surrounding the issuance of the deficiency_notice lend further support for our conclusion that petitioner could not have been misled as to the taxable_year involved petitioner knew that his gift_tax_return was under examination and participated in its examination petitioner’s representative spent a considerable amount of effort trying to justify the valuation of the gifts petitioner made in that gave rise to the gift_tax deficiency petitioner acknowledged the potential deficiency for gift_tax in his written protest of the 30-day_letter proposing the deficiency and explaining the adjustments petitioner thereafter participated in appeals_office review of the examination officer’s findings petitioner could not reasonably have been misled by the references to the taxable_year when he received the notice_of_deficiency after years of review and correspondence relating to his gift_tax_return and when the notice and attached schedules exclusively contained figures explanations and adjustments corresponding to his gift_tax_return petitioner has not convinced us that any other reasoning should apply to this case petitioner selected the three main cases where this court has held the notices of deficiency invalid these cases that petitioner relies upon are distinguishable 80_tc_529 17_tc_733 and 15_tc_253 involved situations where the commissioner actually determined deficiencies for the wrong taxable years in century data sys inc and atlas oil the commissioner used fiscal years instead of the appropriate calendar years to calculate the deficiency similarly in columbia river orchards the deficiency was calculated and asserted for a short calendar_year because the commissioner had incorrectly believed the corporate taxpayer had liquidated in these cases the deficiency calculations necessarily omitted items of income and deduction of the correct taxable_year and or had included other items which properly belong in another taxable_year century data sys inc v commissioner supra pincite in the case before us respondent made calculations and determined a deficiency for the correct taxable_year calendar_year the distinguishable facts in century data sys inc atlas oil and columbia river orchards do not require us to reach the same result we reached in those cases as petitioner would like we are likewise not persuaded by petitioner’s reliance on comments made in 76_tc_96 affd without published opinion 786_f2d_1151 4th cir and 571_f2d_174 3d cir affg in part 66_tc_743 and 67_tc_176 in both sanderling and burford the commissioner issued a notice_of_deficiency covering an incorrect taxable_period longer than was appropriate in burford the notice covered the calendar_year instead of a calendar_quarter in sanderling the commissioner issued the notice based on a liquidation date that was later than the corporation’s actual liquidation date both courts noted in their analysis that the incorrect taxable_period stated in the notice_of_deficiency fully encompassed the proper period sanderling inc v commissioner supra pincite burford v commissioner supra pincite we decline petitioner’s invitation to hold that the foregoing scenario presents the only situation where a notice_of_deficiency bearing an incorrect year would constitute a valid notice deriving such a meaning from sanderling and burford disregards additional observations by the courts as part of their reasoning both burford and sanderling also look at whether the taxpayer could be misled by the error in the notice sanderling inc v commissioner supra pincite burford v commissioner supra pincite petitioner’s interpretation of sanderling and burford also ignores our most recent caselaw cited above involving typographical errors in notices of deficiency the particular situations confronted in sanderling and burford are merely a subset of situations where a notice_of_deficiency containing error may nonetheless be valid finally contrary to petitioner’s assertion this is not a case where we must look behind the notice_of_deficiency we are not called upon to review respondent’s procedures in order to determine the validity of the notice_of_deficiency cf 79_tc_185 70_tc_15 62_tc_324 since we hold that the notice_of_deficiency was valid for tax_year the resulting assessment of deficiency for petitioner’s gift_tax liability was also valid the appeals officer’s verification that the requirements of applicable law had been met was correct petitioner raised no other issues at his appeals hearing and did not propose any collection alternatives accordingly we hold that issuing the notice_of_determination sustaining the lien and levy notices was not an abuse_of_discretion respondent may proceed with collection an appropriate order and decision will be entered
